 633306 NLRB No. 122TPS/TOTAL PROPERTY SERVICES1Sec. 102.20 provides that the allegations in the complaint shallbe deemed admitted if an answer is not filed within 14 days from
service of the complaint, unless good cause is shown.2Because the alleged violations of TPS are derivative and stemfrom its alleged status as a single integrated business enterprise and
a single employer with New England, the answer filed by New Eng-
land precludes summary judgment against TPS. See Caribe CleaningServices, supra at fn. 3.TPS/Total Property Services of New England Inc.and TPS/Total Property Services, Inc. andUnited Brotherhood of Carpenters and Joiners
of America, Local 210. Case 34±CA±4921March 6, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a charge and an amended charge filed by theUnion on October 9, 1990, and May 6, 1991, respec-
tively, the General Counsel of the National Labor Re-
lations Board issued a complaint and an amended com-
plaint on November 21, 1990, and July 30, 1991, re-
spectively, against TPS/Total Property Services of New
England Inc. and TPS/Total Property Services, Inc.,
the Respondents (New England and TPS, respectively),
alleging that they have violated Section 8(a)(3) and (1)
of the National Labor Relations Act. On December 11,
1990, New England filed an answer admitting in part
and denying in part the allegations of the initial com-
plaint and requesting that the complaint be dismissed.
Although properly served copies of the amended
charge and amended complaint, both New England and
TPS failed to file an answer to the amended complaint.On September 3, 1991, the General Counsel filed aMotion for Summary Judgment, with exhibits attached.
On September 6, 1991, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations inthe motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn the Motion for Summary Judgment, the GeneralCounsel contends that the Respondents have failed tofile an answer to the amended complaint and that,under Section 102.20 of the Board's Rules and Regula-
tions,1the Board should find the allegations of thatcomplaint to be true and issue an order based on those
findings. The amended complaint includes all the alle-
gations contained in the initial complaint and addition-
ally alleges that New England and TPS constitute a
single integrated business enterprise and a single em-
ployer.We find summary judgment is not appropriate underthe circumstances of this case. Most of the allegations
contained in the amended complaint previously were
alleged in the complaint, and previously were denied
in the answer to the initial complaint filed by New
England. Summary judgment is not proper based on a
respondent's failure to answer an amended complaint's
allegations that are substantively unchanged from alle-
gations contained in a prior version of the complaint
to which the respondent filed a proper denial. See
Caribe Cleaning Services, 304 NLRB 932 fn. 2(1991). Accordingly, we deny the General Counsel's
Motion for Summary Judgment.2ORDERIt is ordered that the General Counsel's Motion forSummary Judgment is denied.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 34 for fur-
ther appropriate action.